Title: To Thomas Jefferson from Joseph Carrington Cabell, 5 February 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb: 5. 1823.
I have now the satisfaction to enclose you a copy of the Act concerning the University, which has this moment passed the Senate, and is now the Law of the Land.The vote on the passage of the Bill in the House of Delegates was 121–to 66.The vote in the Senate was 19 to 3.I hereby give my assent to the Loan authorized by this act. I shall get Mr Johnson and Mr Loyall to write you to the same effect. Mr Johnson is now out of office, but I shall get the Executive to reappoint him. of course, he & Mr Loyall will assent, because they have advocated the Loan.I am now casting about to see if we can cancel the Bonds. on that subject you shall hear from me in due time. In the interim, accept, I beseech you, my congratulations, & believe me, ever faithfully yours,Joseph C. Cabell.P.S. Mr Gordon distinguished himself in the discussion in the  House of Delegates: and the county was well represented by both the members.